Title: Memorial of British Prisoners, 1 March 1781
From: British Prisoners
To: Jefferson, Thomas



Richmond 1st March 1781

The Memorial of Lieut. Vernon, Quartr. Mr. Embree, Volunteer Willett of the British Legion, and Joshua Hamilton Store Keeper to the Provincial Forces.
Sheweth that your Memoralists was taken Prisoners by the Providence and Ranger Sloops of War in January 1780 and brought into Charles Town, but Genl. Lincoln Understanding that an Expedition was coming against that place thought proper to send us to George Town. From George Town we was sent to Willmington. From Willmington to Newbern, from Newbern to Halifax, and after remaining in Halifax upwards of Six Months, we was ordered for this place and Understanding that we are still to proceed further, we beg to lay before your Excellency the disagreeable situation to which we are reduced to. Thirteen Months and upwards we have been prisoners not one farthing of Substance has been sent us. The different Marches we have had has destroy’d the little Necessaries that was left us, so that we are at this present Moneyless and without Necessaries, not fitting to appear in the Charactor we would wish at all times to support. Therefore we beg of Your Excellency to Parole us into Genl. Arnold and we give our word of honour that Officers of the same rank shall be sent out in our room till regular[ly] exchanged. If this favour cant be granted, that Subsistence may be advanced to us and an order for the same we will give on the Pay Master of the Forces in  Charles Town which will be paid immediately on demand. We likewise inclose an order we received from Govr. Nash to the Council in Halifax to supply us with money, but it being of no value to us on account of leaving that State we was obliged to march without the least supply. Therefore we hope Your Excellency will consider us, if the former request cant be granted, that the latter may be considered and your Memoralists in duty bound will Ever pray.

n. vernon. Lt. B. L.
thos. embree Qr.Mr. B. L.
s. willett Volunteer B. L.
joshua hamilton

